Opinion" by
Judge Peters :
The writing under which Hoover professed to act in executing the mortgage on Wm. McDaniels’ land specified no particular object, but gave Hoover unrestricted power over his estate, and was unlimited in duration, and if it does not carry intrinsic evidence of a want of capacity in McDaniel at the time to comprehend the nature and effect of the business, that, together with his great age, bodily afflictions, his inability to read the instrument and the difficulty of making him hear what was said to him' on account of his deafness, renders the conclusion irresistible that Wm. McDaniel did not understand the effect and meaning of the instrument when he told Killen, the witness to it, that it was all right. And Killen himself does not prove that McDaniel was at the time of capacity to understand what he was doing.
We therefore conclude that the judgment of the court below is fully sustained by the evidence, and it must be affirmed.